DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Forrest US6254505.
Claim 1. A differential gear comprising: a final gear (see written description of “ring gear [not shown]”); a differential case (10’) to which the final gear is fixed on an outer peripheral surface (surface of 108) so as to be integrally rotatable: a differential pinion shaft (28’) that is inserted through a shaft support hole (34) formed in the differential case and that is housed in the differential case such that an axial direction is along a direction perpendicular to a rotation axis of the differential case: first and second pinion gears (24, 26) rotatably supported about an axis of the differential pinion shaft around both ends of the differential pinion shaft inside the differential case: and first and second side gears (20, 22) that are disposed inside the differential case at a predetermined space, mesh with the first and second pinion gears, and are housed in the differential case so as to be rotatable with reference to an identical rotation axis to the differential case, wherein a bulging portion (118’) having a flat surface (flat surface of 118’) perpendicular to the rotation axis of the differential case is provided at a central part of the differential pinion shaft, and the flat surface is brought into direct or indirect contact (see fig.2) with an inner surface of at least one of the first and second side gears.  
Claim 3. The differential gear according to claim 1. wherein the bulging portion is a holder (118’) that is provided between the first and second pinion gears in the differential case and through which the differential pinion shaft is inserted, theYano Ref: KK-256.1 holder having a width substantially equal to the predetermined space between the first and second side gears and having the flat surface on respective end surfaces (see fig.2), the differential pinion shaft has an insertion hole (124) radially formed at a portion that is to be inserted through the holder, the holder is formed with a fixing hole (130 and/or 132) facing the insertion hole when the differential pinion shaft is inserted, the differential pinion shaft and the holder are relatively non-rotatable by insertion of a fixing pin (123) into the fixing hole and the insertion hole, and due to attachment of the holder to the first and second side gears, relative rotation of the holder with respect to the differential case is restricted and the differential pinion shaft is non-rotatable relative to the differential case (as is evident from the structure shown in figures 2 and 3).1 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Forrest US6254505, Yoshisaka US20180245677 and Mizoguchi US2012/0028750.
Claim 2. The Forrest final gear is described as a “ring gear” fastened to flange (108) but is not expressly shown in the figures.  Yoshisaka (figure 12) shows that it was well known to be desirable/obvious to one of ordinary skill at the time to locate/dimension parts such that the final/ring gear (27) overlaps the holes (holes in case 2A that receive pin 4), and one would easily recognize that such compact overlapping location was desirable/obvious over larger less compact spacings, and/or one would easily recognize that such a thick overlapping final/ring gear thickness was stronger than thinner gears.  Mizoguchi (Fig.1A) likewise teaches compact dimensioning such that the ring gear (16) overlaps the holes (holes receiving 25) in the housing (26).  

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


	
	
	.




	



    
        
            
        
            
        
            
        
            
    

    
        1 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.